Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This Office Action is in response to the application filed on 02/07/2020.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 15/645,091 (Patent US 10585759), which was filed on 07/10/2017, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 02/13/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,585,759. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Patent US 10585759
Instant Application 16784793
Claim 1:
     A computer-implemented method comprising:



     for a plurality of folders synchronized with a content management system, each folder having at least one file included in the folder, creating, by a client device, new metadata for each of the included files; 




     for each file in the plurality of folders:

     comparing, by the client device, the new metadata for the file with stored metadata for the file; and

     responsive to the new metadata and the stored metadata matching:

     retrieving, by the client device, from a resynchronization database, stored hashes corresponding to the file; and 


Claim 1:
     A computer-implemented method comprising:



     creating, by a client device, new metadata for each file in a plurality of files synchronized with a content management system;



     

     for each file in the plurality of files:

     comparing, by the client device, the new metadata for the file with stored metadata for the file; and 

     responsive to the new metadata and the stored metadata not matching: 

     creating, by the client device, one or more new hashes for the file; and 



Claim 8:
     A computer program product stored on a non-transitory computer readable medium and including instructions which, when executed by one or more computer processors, cause the one or more computer processors processor to carry out steps comprising:

     for a plurality of folders synchronized with a content management system, each folder having at least one file included in the folder, creating, by a client device, new metadata for each of the included files;

     for each file in the plurality of folders:

     comparing, by the client device, the new metadata for the file with stored metadata for the file; and responsive to the new metadata and the stored metadata matching: retrieving, 
Claim 15:
     A computer program product stored on a non-transitory computer readable medium and including instructions that when loaded into memory cause one or more computer processors to carry out steps comprising:


     creating, by a client device, new metadata for each file in a plurality of files synchronized with a content management system;


     for each file in the plurality of files:

     comparing, by the client device, the new metadata for the file with stored metadata for the file; and responsive to the new metadata and the stored metadata matching: retrieving, 

Claim 15:
     A client device comprising:

     a processor one or more processors configured to execute modules; and

     a memory storing the modules, the modules comprising:

     a hash engine configured to, for a plurality of folders synchronized with a content management system, each folder having at least one file included in the folder, create new metadata for each of the included files;

     a resync engine configured to, for each file in the plurality of folders:

     compare the new metadata for the file with stored metadata for the file; 

     and responsive to the new metadata and the stored metadata matching: 

      retrieve from a resynchronization database, stored hashes corresponding to the file; and

      store the retrieved hashes and the new metadata in a metadata database.
Claim 8:
     A client device comprising: 

     one or more processors configured to execute modules; and 

     memory storing the modules, the modules comprising: 

     a hash engine configured to create new metadata for each file in a plurality of files synchronized with a content management system; 


     a resync engine configured to, for each file in the plurality of folders: 

     compare the new metadata for the file with stored metadata for the file; 

     and responsive to the new metadata and the stored metadata not matching: 

     create one or more new hashes for the file; and 

     store the one or more new hashes and the new metadata in a metadata database.



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
10/22/2021

/HUNG D LE/Primary Examiner, Art Unit 2161